Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.
Status of the Claims
Claims 1 and 3-28 are currently pending.  Claim 17 has been withdrawn by way of applicant’s election dated 02/23/2022, and accordingly, claims  1, 3-16 and 18-28 are being examined. 

Withdrawn objection/ rejections:
Applicant's amendments and arguments filed 10/21/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.

Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1, 3-16 and 18-28 are rejected under 35 USC 103 as being obvious over Russ et al. (WO2018/195455A1, citation is obtained from its corresponding US2020/0147038A1) in view of Young et al. (US2012/0108510A1); Gennadios (US6214376B1); Kumar et al., (US20120277323A1); Natural Products Insider ([retrieved from on-line website: https://www.naturalproductsinsider.com/specialty-nutrients/softgels-are-shell-game, 2012, pp. 1-4]); and further in view of Chadeayne (US2018/0221396A1).  










Applicant claims including the below claim 1 filed 10/21/2022: 

    PNG
    media_image1.png
    775
    793
    media_image1.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
Russ teaches treating psychedelic-responsive subjects (title) comprising orally administering a soft gelatin capsules for the treatment of anxiety, panic disorder, social anxiety, obsessive compulsive disorder ([0016], claims 42 and 43 of prior art) wherein the psychedelic agent includes psilocybin, LSD, DMT, ketamin, MDMA, lygeric acid,  etc. (e.g., [0017], claims 90, 93 of prior art), and such as psilocybin is mixed with water or oil medium such as olive oil, liquid paraffin or peanut oil ([0004], [0017], [0026], [0031], [0152], etc.) and the capsule formulation further comprises excipients such as sorbitol, starches including potato starch, gelatin, hydrogenated vegetable oils, coloring agents, flavoring agents, plasticizers, polyethylene glycol, etc. ([0149]), lecithin ([0154]); the capsule shell is made of gelatin ([0152]); and the capsule formulation further comprises preservatives ([0154] and [0157]-[0158]). It is noted that “orally” is embraced by “enterally” and “less than 0.1%” of instant claim 10 encompasses 0% and thus the ingredients recited in claim 10 would be absent and Russ does not teach dimethyl isosorbide, surfactant, diethylene glycol monoethyl ether, and alcohol as the vehicle (instant claims 1, 22 and second claim 23 (in part), claims 3, 5, 9, 10, 12, 14, 15 & 20). 
However, Russ does not expressly teach the amount of psychedelic compound of instant claims 1, 4, 6-8, first/second claims 23 and claims 24-25.  The deficiency is cured by Young. 
Young teaches methods of improving behavioral therapies (title) comprising oxytocin release compound as an active substance to treat or reduce the severity of psychotherapeutic or social disorders including anxiety disorders (see entire document including claim 3 of prior art); the oxytocin release compounds include psilocybin ([0026] and claim 13 or prior art) in the form of soft shell gelatin capsule comprising an amount of about 0.001 mg to about 7 g per day which overlaps the instant range of 0.01 to 5mg or 0.05 to 2.5mg or 0.05 to 1mg or 0.1 to 1mg or up to 250mg or  up to 100mg; the multiple administration per day can be done ([0081], [0084],[0087] [0092] and [0098])(instant claims 1,4, 6-8 and first/second claims 23 and claims 24-25); the capsules further comprises surfactant, sorbitol, lecithin ([0089]), peanut oil and olive oil and water ([0091]), glycols, oils, alcohols, flavoring agents, preservatives, coloring agent, starches, etc. ([0092]); the oxytocin releasing compound as the active substance may be incorporated with excipients in the form of ingestible capsules and in soft-gelatin capsules, the active substance is preferably dissolved or suspended in suitable liquids, such as vegetable oils or liquid polyethylene glycols ([0098]). 
However, Russ in view of Young fails to teach capsule shell materials of instant claims 1, 18, 19, 21 and 22.  The deficiency is cured by Gennadios, Kumar and  Natural Products Insider. 
Gennadios teaches non-gelatin oral capsule shell which is made of plasticizer such as glycerin, sorbitol, etc., carrageenan, and water (abstract, claims 23-24 and 27); carrageenan is gel-forming polymers which is natural polysaccharide from seaweed while gelatin is derived from animals and pigs  and the capsule shell comprises optionally starches such as maltodextrin and dextrin can be used to increase solids concentration in the gel mass and tackiness, and prevent hazing of dried carrageenan capsules (see e.g., col. 1, lines 32-51 column and col. 4, liens 21-31).
Kumar teaches cellulose capsule shells wherein the cellulose is effective to render the capsule non-disintegrating and non-dissolving in aqueous medium in an amount of about 50% (claims 1-3 of prior art) and the shell can further comprises cellulose derivatives such as HPMC (=hypromellose) ([0052]), and the capsule shell comprises kwon inactive ingredients such as carriers, excipients, colorants, plasticizers ([0053], [0079] and claims of prior art]) wherein the plasticizers include glycerin, polyethylene glycol, coconut oil, castor oil, triacetyl glycerin, etc. ([0053]) and the excipient includes gelatin and collagen ([0080]) (instant claims 1, 18, 19, 21 and 22). 
Natural Products Insider teaches soft gel capsule shell is made of mixture of gelatin, plasticizer such as glycerin or sorbitol, water and opaque color (if used) (pages 1-2) wherein the gelatin is obtained from collagen Type A or B (instant claims 1, 18, 19, 21, & 22); since gelatin alone cannot be used because of its brittleness, additional ingredients are needed to enable e.g., elasticity and distensibility. That is, the gelatin shell containing plasticizer provides improved pliability and flexibility (elasticity or distensibility), enhanced toughness and resilience, and minimized brittleness and cracking (page 2); and the softgel is to deliver compounds in a solution while offering the convenience of a solid dosage form (page 3).  
However, Russ in view of Young/Gennadios/Kumar/Natural Products Insider fails to teach e.g., the psilocybin is obtained from Psilocybe of instant claim 1.  The deficiency is cured by Chadeayne. 
Chadeayne teaches psilocybin containing composition for the treatment of anxiety where psilocybin is a psychoactive prodrug often found in mushrooms of genus Psilocybe ([0087]) (instant claim 1 and 22 – source of active agent). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Russ is that Russ does not expressly teach selection of species of psychedelic agent of instant claims 1 and 22; and the vehicle of instant claims 1 and 22. 
2. The difference between the instant application and Russ is that Russ does not expressly teach the amount of psychedelic compound of instant claims 1, 4, 6-8 and 23-25. The deficiency is cured by Young. 
3. The difference between the instant application and Russ in view of Young is that Russ in view of Young fails to teach capsule shell materials of instant claims 1, 18, 19, 21 and 22.  The deficiency is cured by Gennadios, Kumar and Natural Products Insider.
4. The difference between the instant application and Russ in view of Young/Ginnadios/Kumar/Natural Products Insider is that Russ in view of Young/Ginnadios/Kumar/Natural Products Insider fails to teach e.g., the psilocybin is obtained from Psilocybe of instant claim 1.  The deficiency is cured by Chadeayne. 
5. The difference between the instant application and the applied art is that the applied art fails to expressly teach opacifier of instant claim 13.
6. The difference between the instant application and the applied art is that the applied art fails to teach purity of instant claims 1, 22 and 26-27 and properties of high stability of instant claim 11 and UV capsule shell of instant claim 16. 
7. The applied art does not expressly teach species of psychedelic compounds, shell materials, source of psychedelic compounds, vehicle of claims 9-10, other than species of the applied art; and anxiety disorder associated with other disorder of instant claim 3.  
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).  In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. Russ teaches 4 species of psychedelic agent such as lysergic acid diethylamide or psilocybin, ketamine, MDMA ([0031] & [0092] and claim 53 of prior art), 2 species of psychedelic from lysergic acid diethylamide or psilocybin (first part of [0017] and [0043] and claim 90 of prior art)), and selection of psilocybin treatment (the Examples) and accordingly there is motivation to select psilocybin among 2 or 9 species of psychedelic agents.   
Although Russ does not expressly teach the vehicles of instant claims 1 and 22, Russ discloses as a solvent  water or oil medium such as liquid paraffin or vegetable oils for dissolving active ingredient wherein the claimed beeswax and caprylic/capric triglyceride would be embraced by oil medium of Russ and thus, when using the said oil medium of Russ, this medium would perform the same purpose as in the claimed with a reasonable expectation of success. In the absence of evidence to the contrary to show the claimed vehicle’s superiority relative to Russ’ oil medium or water, the claimed vehicle would be obvious variation.  

2. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further define the psychedelic compound of Russ with the amount of Young disclosing overlapping amount of the psychedelic compound. In this context, see MPEP 2144.05 stating that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

3. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the capsule of Russ with the capsule shell materials of Gunnadios/Kumar/Natural Products Insider in order to render the capsule shell with plasticizer and unique properties and non-animal derived natural polysaccharide properties as taught by Gunnadios, with non-disintegrating and non-dissolving in aqueous medium (cellulose capsule shell) as taught by Kumar and with  advantages of capsule having plasticizers including improved pliability and flexibility (elasticity or distensibility), enhanced toughness and resilience, minimized brittleness and cracking, and delivery of compounds in a solution while offering the convenience of a solid dosage form, as taught by Gennadios/Natural Products Insider.

4. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further define the source of psilocybin of Russ with Psilocybe as taught by Chadeayne. Such definition would have yielded no more than the predictable results, devoid of evidence to the contrary. 

5. Although the applied art does not expressly teach opacifier of instant claim 13, Russ/Young/Kumar teach the formulation contains colorants and Nature Products Insider discloses shell can be either transparent or opaque wherein the colorant can be used for shell colors and thus the ordinary artisan would utilize the opaque colorants to provide opaque shell color as a matter of design. 

6. The applied art does not expressly teach the properties of solubility, purity, stability and  UV protection as recited in claims 1, 11, 16, 22 and 26-27, and but such properties would be implicit because the claimed features are a natural result of the combination of elements. Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1371 (Fed. Cir. 2008). (inherency is limited when applied to obviousness and is present only when the limitation at issue is the “natural result” of the combination of prior art elements; quoting In re Oelrich, 666 F.2d 578, 581 (CCPA 1981)).  See also In Sandoz Inc. v. EKR Therapeutics, LLC, IPR2015-00008, slip. op. at 6 (Apr. 24, 2015), the Board found that "Petitioner's inherency argument also fails," and cited Par for the proposition that "[(Inherency may supply a missing claim limitation in an obviousness analysis" only if "the limitation at issue necessarily must be present, or the natural result of the combination of elements explicitly disclosed by the prior art.

7.  Each species of the recited components as shell materials, psychedelic compounds and their sources, vehicle and anxiety disorders, respectively but not taught by the applied art would be equivalent to respective species of the applied art and thus, each would be obvious variation in the absence of evidence to the contrary.  

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments have been fully considered, but are moot in view of additional Gennadios reference disclosing capsule shell made of carrageenan along with plasticizer, and are not persuasive because applicant’s main arguments are the applied art does not teach the capsule material of claims 1 and 22 and but Gennadios cures the deficiency of Russ and other applied references by teaching the claimed materials including at least carrageenan and starch and plasticizer. Further, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). MPEP 2145. 

 Conclusion
All examined claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613